SENTENCIA
Evaluados los planteamientos de las partes, los autos originales y la transcripción de la evidencia, el Tribunal concluye que la caída del árbol —que causó la muerte a la niña Damaris Santiago Ríos— se debió a la negligencia del Estado al no tomar las medidas adecuadas de manteni-miento, que las circunstancias exigían, y oportunamente eliminarlo. (1)

Se revoca la Sentencia del Tribunal Superior, Sala de Bayamón, de 16 de junio de 1992, se declara con lugar la demanda y remiten los autos originales para los trámites correspondientes.

*11Lo pronunció, manda el Tribunal y certifica el señor Se-cretario General. El Juez Asociado Señor Negrón García emitió opinión concurrente, a la cual se unen el Juez Pre-sidente Señor Andréu García y el Juez Asociado Señor Fus-ter Berlingeri. El Juez Asociado Señor Rebollo López emi-tió opinión disidente. La Juez Asociada Señora Naveira de Rodón se inhibió.
(Fdo. )Francisco R. Agrait Liado

Secretario General


 Existía una condición visible de estrangulamiento que causó su necrosis y posterior caída y, además, estaba plantado en un lugar en que se habían puesto unos bancos donde los niños acostumbraban a sentarse durante horas de recreo. Por la naturaleza y las peculiaridades involucradas, el Estado tenía el deber de brindar tales medidas cautelares.